Citation Nr: 1539200	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  08-28 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for squamous cell carcinoma (SCC) of the lymph nodes of the right side of the neck, including due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, determined that new and material evidence had not been received to reopen a previously-denied claim of entitlement to service connection for SCC of the lymph nodes of the right side of the neck.

In support of his petition to reopen this claim, the Veteran testified at a hearing at the RO in October 2011 before the undersigned Veterans Law Judge (VLJ) of the Board (Travel Board hearing).  A transcript of the hearing is in the claims file, so of record.

The Board subsequently, in March 2012, reopened the claim because there was the required new and material evidence since the last final and binding determination denying the claim.  But rather than immediately readjudicating the claim on its underlying merits, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development.  That additional development since has been completed, but the AOJ continued to deny the claim, so it is again before the Board for further appellate consideration.


FINDING OF FACT

SCC of the lymph nodes of the right side of the Veteran's neck was first discovered many years after his military service, and the most probative (meaning most competent and credible) evidence indicates this cancer is not etiologically related to any disease, injury or event during his service, including exposure to herbicides.



CONCLUSION OF LAW

The SCC of the lymph nodes of the right side of the Veteran's neck was not incurred in or aggravated by his active military service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board sees the Veteran's claims file has been rebuilt, so the record before the Board unfortunately is incomplete.  Specifically, service treatment records (STRs) and copies of certain procedural documents (such as the Notice of Disagreement (NOD)) and rating decisions dated prior to April 2007 are not in the claims file.  VA has made multiple searches and requests for these missing records, however, and the Board is satisfied that all possible efforts have been made and exhausted to obtain any available evidence.  Accordingly, the Board will base its decision on the evidence of record.  See 38 C.F.R. § 3.159(c) and (e).

Duties to Notify and Assist

VA has certain duties to notify and assist a Veteran in the substantiation of a claim.  Namely, upon receipt of a complete or substantially complete application, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Ideally, this notice should precede the initial adjudication of the claim and, in the service-connection context, address all five elements of the claim - those being:  (1) Veteran status, (2) proof of current disability, (3) link between the current 

disability and service, but also the "downstream" (4) disability rating and (5) effective date components in the eventuality service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in October 2006, so prior to initially adjudicating the claim in April 2007, and more recently in April 2011.  The provision of that additional notice in April 2011 is critical because if, for whatever reason, the notice provided initially (as in this particular instance, in October 2006) was inadequate or incomplete, this timing error in providing additional (i.e., post-adjudicatory) notice can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a Statement of the Case (SOC) or Supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated, rather preserved, in that the Veteran is still given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran also, as required, received notice regarding the "downstream" disability-rating and effective-date elements of the claim.  See again Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA also as mentioned is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, irrespective of whether the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).


To satisfy this additional obligation, VA has obtained records of treatment reported by the Veteran, including STRs, records of VA treatment, and private medical records.  Additionally, he was provided an examination and a VA medical opinion obtained in August 2013 in response to his claim of a relationship or correlation between the SCC of the lymph nodes of the right side of his neck and his military service, including exposure to herbicides.  Indeed, this was primarily the reason the Board remanded this claim in March 2012, for this necessary supplemental medical nexus comment.  And in obtaining it, there was compliance, certainly substantial compliance, with this remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As already alluded to, the Veteran's claims file was rebuilt in July 2003 after being misplaced.  VA made multiple requests to several VA facilities, including the Washington, D.C.-based Appeals Management Center (AMC), to try and locate the original claims file, but without success.  The Veteran was notified in a July 2013 letter that his claims file was being rebuilt and asked to submit copies of any relevant documents and/or evidence in his personal possession.  The rebuilt claims file does not contain copies of his STRs, and the Board is aware that in this circumstance it has a heightened obligation to explain its findings and conclusions and carefully consider applying the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board must also point out, however, that the O'Hare precedent does not raise a presumption that the missing medical records, if available for consideration, necessarily would support the claim.  That is to say, missing STRs do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The case law  does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when a claimant's medical records have been lost or destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Thus, missing STRs, alone, while indeed unfortunate, do not obviate the need for the Veteran to still have competent and credible evidence supporting his claim for service connection by suggesting a correlation between his claimed condition and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore, 1 Vet. App. at 406 and O'Hare, 1 Vet. App. at 367).

Underlying Merits of the Claim

The Veteran contends that service connection is warranted for the SCC he developed of the lymph nodes of the right side of his neck because it is traceable to herbicide exposure during his service in the Republic of Vietnam.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To demonstrate chronic disease in service, § 3.303(b) requires "manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time . . . ."  Id.  "When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity."  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

These § 3.309(a) "chronic diseases", which include malignant (so cancerous) tumors, also may be presumed to have been incurred in service if they manifested to a compensable degree (generally meaning to at least 10-percent disabling) within the initial year after service.  This presumption is rebuttable by probative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Certain types of cancers also may be presumptively service connected on the basis they are presumptively associated with exposure to herbicide agents.  38 U.S.C.A. § 1116, 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6).

Service connection may be granted for a disease diagnosed after discharge, if the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Turning now to the relevant facts, the record establishes the first element of a service-connection claim - that being proof the Veteran has current disability owing to the condition being claimed.  In August and September 1998 the Veteran underwent a computed tomography (CT) scan of his neck and modified radical right neck dissection and biopsy.  The resultant diagnosis was right-sided SCC in the neck with lymph node metastasis and an unknown primary site (suspected base of the tongue).  The cancer was treated with radiation therapy.

The Veteran testified in October 2011 that his cancer treatment had resulted in difficulty swallowing, muscle cramps of his neck, and dry mouth.  Recent VA treatment records also document his complaints of difficulty swallowing due to post-radiation changes characterized as mild pharyngeal dysphagia.  The Board therefore finds that the record establishes the presence of past SCC and current chronic cancer residuals.  In other words, there is no disputing he has this alleged condition.  But to warrant the granting of service connection, there still has to be attribution of this condition to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And it is in this equally critical respect that the evidence is less favorable to his claim.

With regards to the second element of a service-connection claim (in-service incurrence of a relevant disease, injury or event), the Board finds this element also is established.  VA presumes herbicide exposure for any Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975 (i.e., during the Vietnam era).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  This Veteran's service in Vietnam was previously acknowledged by the Board in its March 2012 remand, and his exposure to herbicides while there consequently is presumed.  See 38 U.S.C.A. §§ 1116(f), 1154; 38 C.F.R. § 3.309(e); see also Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.  An in-service injury, namely, his exposure to herbicides, is conceded.

But turning next to the third element of a service-connection claim - the required causal relationship between the Veteran's current disability and in-service injury - the Board finds that the record does not establish such a relationship.  He testified during his October 2011 hearing that he did not have any problems with his neck or experience any associated symptoms of SCC during his service.  There also is no suggestion of SCC within a year of his separation from service, meaning by July 1968, which in turn bars granting service connection on a presumptive basis as a chronic disease of the type contemplated by § 3.309(a).  In fact, the earliest indication of SCC dates from August 1998, more than 30 years after his service, when he sought treatment from his private physician for a lump on the right side of his throat.  The cancer diagnosis was not confirmed until the following month, in September 1998, when the right neck dissection and biopsy revealed SCC in the neck with lymph node metastasis and an unknown primary site (though there was suspicion it was at the base of the tongue).  A VA oncologist also opined in an August 2013 medical report that it was unlikely the Veteran's cancer had manifested to the required compensable degree within a year of his discharge from service.  Thus, service connection for the SCC on a presumptive basis as a chronic disease of the type contemplated by § 3.309(a) is unwarranted.

But demonstrating a chronic disease in service or within one year of discharge is not the only presumption available to establish the third element of service connection.  As already explained, VA regulations also provide for a presumption of service connection for certain disabilities presumptively associated with herbicide exposure under 38 C.F.R. §§ 3.307 and 3.309(e).  As already conceded, the Veteran has verified service in Vietnam and his exposure to herbicides while there is consequently presumed.  See 38 U.S.C.A. §§ 1116(f), 1154; 38 C.F.R. § 3.309(e); see also Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.  Service connection is therefore warranted for his claimed disability if it is one of those identified by VA as a disease presumptively associated with exposure to certain herbicide agents under 38 C.F.R. § 3.309(e).

The evidence in this case, however, establishes that the Veteran's SCC is not a disease presumptively associated with herbicide exposure under 38 C.F.R. §§ 3.307 and 3.309(e).  The regulations expressly identify respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft tissue sarcoma, and Hodgkin's disease and non-Hodgkin's lymphoma as diseases associated with exposure to certain herbicide agents.  In a February 2002 medical opinion, a VA oncologist specifically found that the Veteran's SCC was not classified as either Hodgkin's disease or non-Hodgkin's lymphoma.  The Veteran's private doctor also noted in May 2007 that, while the Veteran's primary cancer site was not obviously identifiable, it was likely of the upper aerodigestive tract.  Treatment records from this same physician identify the base of the tongue as a likely primary site for the Veteran's SCC.  

In an August 2013 report, a second VA oncologist agreed that the nature of the Veteran's SCC most likely established an oropharyngeal, high pharyngeal, high cervical, or aerodigestive site as the primary cancer location.  This oncologist also pointed out that herbicides, such as Agent Orange, were known to contribute to cancers of the lung, bronchus, trachea, and larynx (respiratory cancers), but here importantly not to cancers of the aerodigestive tract.  Therefore, the  SCC of the right side of the Veteran's neck with lymph node metastasis (so spreading from another site, apparently at the base of his tongue) has been determined not to be a disease presumptively associated with herbicide exposure.  Hence, service connection on this premise of 3.309(e) is not warranted, either.

This does not end the analysis, however.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has determined that a Veteran is not precluded from establishing entitlement to service connection in this circumstance with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999) (clarifying that the principles set forth in Combee, which, instead, concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation).  Therefore, while service connection on a presumptive basis is not possible for the Veteran's claimed disability, the Board will determine whether service connection alternatively is warranted for the SCC as directly due to his active duty service, including especially owing to his presumed exposure to herbicides in Vietnam.


The record on appeal contains competent evidence both for and against the claim.  In favor, the record contains a May 2007 medical opinion from the Veteran's private physician implying that the Veteran's exposure to Agent Orange, a "known strong carcinogen," was a cause of his metastatic neck cancer with unknown primary site.  Although the May 2007 opinion was issued by a medical professional, it is somewhat speculative and vague.  This commenting private physician does not, notably, provide any other information or explanation or rationale supporting this posited relationship between the Veteran's presumed exposure to herbicides and later development of SCC.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Miller v. West, 11 Vet. App. 345, 348 (1998).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]."  Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008); Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases."  (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).  The Board consequently finds the VA medical opinions on this determinative issue of causation more probative than the private examiner's.

In contrast, in August 2013 a VA oncologist reviewed the file (including the May 2007 private doctor's opinion) and issued a report finding that it was unlikely the Veteran's herbicide exposure during his military service had resulted in him later developing the SCC, including when considering its primary site.  In discussion the underlying reasoning or rationale for his unfavorable opinion, this commenting VA oncologist specifically noted that private medical records, including an August 1998 magnetic resonance imaging (MRI) report, suggest an oropharyngeal or high cervical primary site for the Veteran's cancer.  The one anatomic abnormality identified on MRI and examination was at the base of his tongue, which also suggests an oropharynx or tongue primary site.  This commenting VA oncologist explained that herbicides have not been found to contribute to cancer at any of these sites and that no link was identified between the Veteran's cancer and his prior herbicide exposure while in the military.  This August 2013 medical opinion provides the necessary reasoning or explanation, also was based on an accurate recitation of the facts of the case, and included reference to specific evidence in the claims file, including the May 2007 private medical opinion characterized by this VA oncologist as "vague and brief."  The Board therefore finds that the VA opinion is more probative since contrarily accompanied by a well-reasoned rationale.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

Service connection is also possible for certain chronic disabilities - including malignant (cancerous) tumors - based on a continuity of symptomatology.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this particular instance, however, the Veteran has not alleged continuous symptoms of cancer since his service, and this is not otherwise suggested or indicated in the evidence of record.  His private treatment records clearly document the onset of symptoms in 1998 when he sought treatment for the lump on the right side of his throat, and he has not reported experiencing cancer-related symptoms prior to that time, certainly not on a continual or recurrent basis dating back to his service that had ended some 30 years earlier.  Therefore, service connection under 38 C.F.R. § 3.303(b) on the basis of continuous symptoms since service is not warranted.  

The Board additionally has considered the statements of the Veteran connecting his SCC to in-service herbicide exposure, but since a layman he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  

He is competent to testify as to observable symptoms, such as the onset of symptoms or when he first noticed the tumor on his neck, but his opinion on the cause of his SCC simply cannot be accepted as competent evidence because this disease is complex, not simple.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  The determination of whether lay versus medical evidence is needed to support a claim is a case-by-case determination, and as explained the most probative medical evidence in this particular instance, which is the type of evidence needed to support this claim, is unfavorable to it.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In sum, the Board finds the record demonstrates the first two elements of a 
service-connection claim but does not establish the third - that being a nexus between the disability and the in-service injury.  The SCC of the Veteran's lymph nodes of the right neck is not presumptively linked to service as a chronic disease, is not presumptively service connected due to herbicide exposure, is not directly service connected to herbicide exposure and was not continuously symptomatic since his service.  The Board therefore concludes that the preponderance of the evidence is against a causal relationship between the Veteran's military service and his SCC, so there is no reasonable doubt concerning this to resolve in his favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.


ORDER

The claim of entitlement to service connection for SCC of the lymph nodes of the right side of the neck, including due to herbicide exposure, is denied.



____________________________________________
Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


